Citation Nr: 0502102	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  04-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for major 
depressive disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for cardiovascular 
diseases, to include status post heart attack, coronary 
artery disease, and hypertension, as secondary to service-
connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied a rating higher than 30 
percent for service-connected major depressive disorder 
(previously diagnosed as schizophrenic reaction) and denied 
secondary service connection for cardiovascular disease.  The 
March 2004 statement of the case granted a 50 percent rating 
for the veteran's psychiatric disability, effective 
October 25, 2001.  This was not a full grant of the benefits 
sought on appeal because higher disability ratings are 
available under the diagnostic code pertinent to major 
depressive disorder.  Therefore, this issue is still before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (After the 
veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

In August 2004, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge, who was designated by 
the Chairman of the Board to conduct that hearing and render 
a decision in this case.

The claim for an increased rating for the veteran's 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.




FINDING OF FACT

There is competent evidence showing that a relationship 
exists between the veteran's service-connected major 
depressive disorder and his current cardiovascular diseases, 
to include status post heart attack, coronary artery disease, 
and hypertension,


CONCLUSION OF LAW

The veteran has incurred cardiovascular diseases, to include 
status post heart attack, coronary artery disease, and 
hypertension, as a result of his service-connected major 
depressive disorder, and service connection is therefore 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  In Allen, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The veteran is service-connected for major depressive 
disorder.  This condition was previously diagnosed as 
schizophrenic reaction, and he has been service-connected for 
psychiatric disability since his discharge from service.  He 
now has various cardiovascular diseases and is status post 
heart attack.  He claims these cardiovascular disorders were 
caused by his psychiatric condition.

There are three opinions in this case as to the relationship 
between the veteran's cardiovascular diseases and his 
psychiatric condition.  In February 2003, a physician at the 
VA Medical Center opined that it is "very likely" the 
veteran's chronic depression, stress, and anxiety contributed 
to his heart disease, leading to the myocardial infarction, 
and that the veteran's service-connected major depressive 
disorder is a "causative factor" in the development of his 
heart disease.  In October 2003, a VA physician conducted a 
cardiac evaluation and concluded it is "more likely" the 
veteran's coronary artery disease was caused by hypertension, 
hyperlipidemia, and possibly lipid dysfunction due to 
hypothyroidism, and it is "unlikely" that the major 
depressive disorder caused the coronary artery disease.  The 
examiner discussed the veteran's multiple risk factors for 
developing heart disease and commented that depression is not 
a known risk factor.  In November 2003, a VA physician 
conducted a psychiatric evaluation and concluded that it is 
"at least as likely as not" that the veteran's coronary 
artery disease is related to his major depressive disorder.  

Therefore, there is some medical evidence indicating the 
veteran has cardiovascular diseases as a result of the 
service-connected major depressive disorder and some medical 
evidence indicating such a relationship is not likely.  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises, such doubt will be resolved 
in favor of the claimant.  By reasonable doubt is meant one 
that exists because of an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  

Both the October 2003 (negative) opinion and the November 
2003 (positive) opinion were based on a complete review of 
the veteran's claims file, so neither opinion is less 
informed than the other.  Both examiners provided rationales 
for their opinions.  Both examination reports are detailed 
with history, complaints, and examination findings.  There is 
no objective basis upon which the Board could conclude that 
the cardiac examiner's opinion is less persuasive than the 
psychiatric examiner's opinion, since the issue at hand deals 
with both cardiac and psychiatric disorders and the 
relationship between the two.  

In Fast Letter 01-05, issued by the Veterans Benefits 
Administration on January 16, 2001, it was noted that medical 
literature on this subject continues to state that it is 
premature to draw firm conclusions about the relationship 
between PTSD or stress and cardiovascular disorders.  
Therefore, the cardiac examiner's statement that stress or 
depression are not known risk factors for developing 
cardiovascular disease, although technically correct, is not 
the final conclusion on this question.  As that Fast Letter 
goes on to state, even with the lack of confirmation of a 
relationship in general between a cardiovascular condition 
and a psychiatric condition, these claims can still be 
granted if supported by adequate medical opinion. 

As discussed above, there is adequate medical opinion in this 
case favorable to the veteran.  Although the February 2003 
favorable opinion is general in nature, with no supporting 
rationale, the same cannot be said for the November 2003 
favorable opinion.  Therefore, the Board is left with two 
contrary opinions, neither of which is clearly more probative 
than the other.  The evidence could not be more opposite.  
The evidence is, at the very least, in equipoise regarding 
the cause of the veteran's cardiovascular disorders, and he 
is entitled to the application of the benefit of the doubt, 
see 38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that 
he incurred cardiovascular disorders as a result of his 
service-connected major depressive disorder.


ORDER

Entitlement to service connection for cardiovascular 
diseases, to include status post heart attack, coronary 
artery disease, and hypertension, as secondary to service-
connected major depressive disorder, is granted.


REMAND

Although the Board sincerely regrets the additional delay, it 
is necessary to remand the increased rating claim to ensure 
that the veteran has been afforded every possible 
consideration.  The claim is remanded to ensure full and 
complete compliance with the duty-to-assist provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  

With respect to VA's duty to assist the veteran in obtaining 
potentially relevant evidence, it is clear further 
development is needed.  At the January 2002 VA examination, 
the veteran reported treatment at the Oschner Foundation for 
the prior 10 years, to include treatment for his psychiatric 
condition.  These records must be obtained since they would 
contain a history of the veteran's psychiatric condition.  He 
also testified that he routinely receives treatment at the VA 
facility in New Orleans, but the latest treatment records are 
dated in December 2002, approximately two years ago.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for 
additional VA medical records must be made since it appears 
the evidence is not currently complete.  

The Board also concludes the veteran should be provided a new 
psychiatric examination for the following reasons.  The last 
examination was conducted in January 2002, approximately 
three years ago, and it appears the veteran's psychiatric 
condition may have changed.  The January 2002 examiner 
definitively concluded the veteran did not have post-
traumatic stress disorder (PTSD).  However, a VA PTSD intake 
evaluation in August 2002 shows a conclusion the veteran 
meets the criteria for diagnosing PTSD.  This condition 
appears to significantly affect his functioning, yet he is 
not service-connected for PTSD (denied in September 1999).

Accordingly, the claim is remanded for the following:

1.  Tell the veteran that he should 
provide VA with copies of any evidence 
relevant to his claim for an increased 
rating for his psychiatric disorder that 
he has in his possession.  

2.  Obtain the veteran's medical records 
from the VA Medical Center in New Orleans 
for psychiatric treatment from December 
2002 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  Ask the veteran to complete a release 
form authorizing VA to request his 
treatment records from Oschner 
Foundation.  These medical records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  

4.  After obtaining the above-referenced 
VA and private medical records, to the 
extent available, schedule the veteran 
for a psychiatric VA examination.  The 
claims file should be provided to the 
examiner for review in conjunction with 
the examination.

The examiner should conduct any and all 
testing necessary to obtain medical 
information concerning the current 
severity of the veteran's service-
connected major depressive disorder and 
any associated psychiatric disorder(s) 
present.  A Global Assessment of 
Functioning (GAF) score should be 
assigned.  The examiner should review the 
report of the last VA examination 
conducted in 2002, in which the examiner 
discussed PTSD and a personality disorder 
versus the service-connected disorder.

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If such 
action does not resolve the claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this case should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


